DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:
37 CFR 1.75 (i) recites “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” 
With regard to claims 1 and 6-9, each of these recites a plurality of limitations however confusion arises because there is no separation between elements/steps of the process/apparatus as required by the rule, the examiner suggests applicants amends claims 1 and 6-9 to include line indentation to improve readability and comprehension of the claim limitations.
With regard to claim 1, “compress” and “cut and disperse” are recited as part of method steps, and therefore the tense of these verbs should be recited as “compressing” and “cutting and dispersing”
With regard to claims 2-9, each of these claims recites “the said” multiple times, and this is redundant use of antecedent language; applicant should only recite one “the” or “said” for each recitation.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“feeding device” in claim 1.
“spiral cutting device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner suggests applicant consider rewriting claim limitations consistent with U.S. practice to remove narrative language and utilize positive claim language to improve comprehension and readability of the claims.
With regard to claims 1-5, in claim 1, the first paragraph present a narrative description that does not set forth clear metes and bounds of the claims, narratively describing “compression, cutting and dispersion” but not clearly setting forth how the process achieves these three very different functions, thereby not clearly setting forth the metes and bounds of the claims, additionally in the first paragraph, limitations after “wherein” are still part of the paragraph, and therefore it is unclear whether 
With regard to claims 1-5, in claim 1, the limitation “while a pyrolysis oil-gas is used for preheating and self-lubricating a device” lacks clarity for multiple reasons; firstly it is unclear where “a pyrolysis oil-gas” is obtained from in the process, additionally, it is unclear what “a device” is, and where the device is positioned within the apparatus being used by the process, applicant should clearly state what “a device” encompasses and how it is part of the process to improve comprehension of the claim.
With regard to claims 1-5, in claim 1, the limitations after “the specific steps are” are not clearly separated into clearly different steps and therefore indefiniteness arises as to whether the “preamble” is achieved by the steps, because not all functions of the preamble are positively achieved in the steps of the subsequent paragraph, and therefore the metes and bounds of the process cannot be ascertained. The claims are examined with the broadest reasonable interpretation.
With regard to claims 1-5, in claim 1, “cut and disperse it after compression” is confusing firstly because it is unclear what “it” is referring to, and applicant should clearly recite what “it” is in the claim, this will be examined as “the waste flexible polymer material”; additionally the step of “cut and disperse” is two separate functions however it is unclear whether these are achieved together or separately within the method as claimed.
With regard to claims 1-5, in claim 1, “the material” should recite “the waste flexible polymer material” for clear antecedence.
With regard to claims 1-5, in claim 1,”utilized to carry out self-lubrication for a subsequent feeding device” is unclear where in the system used by the process “a subsequent feeding device” lacks specificity as to where this device is located within the system, additionally, the structure and location of this device is unclear in view of the interpretation of this limitation in view of 35 USC 112(f) as set forth above, and therefore it is unclear whether this feeding device is a part of the system used by the process 
With regard to claim 2, the limitation “other cutting devices” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other cutting devices"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claim 5, “the said two compressions” lacks antecedent basis in the claims, and would need to depend upon claim 2 for proper antecedence and will be examined as such.
With regard to claim 6-9, in claim 6, the limitation “a dispersion apparatus” is recited after “a material dispersion apparatus” and therefore recitations of “the said dispersion apparatus” later recited in the claim lacks clear antecedence, as this could refer to either of the previous limitations. The examiner suggests applicant differentiate the two recitations of “a dispersion apparatus” and “a material dispersion apparatus” with clearly different words to allow clear antecedence later in the claims.
With regard to claim 6, the limitation “the bottom of the said dispersion apparatus” lacks antecedence terminology in the claim, applicant can consider reciting “a bottom”.
With regard to claim 7, the limitation “the section of the said cavity” lacks antecedence terminology in the claim, applicant can consider reciting “a section” or “a cross-section”.
With regard to claim 7, the limitation “the bottom of the inclined feeding piston” lacks antecedence terminology in the claim, applicant can consider reciting “a section” or “a cross-section”.
With regard to claim 8, the limitation “the top of the housing” lacks antecedence terminology in the claim, applicant can consider reciting “a top”. 
With regard to claim 8, the limitation “the upper part 
With regard to claim 8, the limitation “the lower part of the electric” lacks antecedence terminology in the claim, applicant can consider reciting “a lower part”.
With regard to claim 8, the limitation “the top of the spiral” lacks antecedence terminology in the claim, applicant can consider reciting “a top”
With regard to claim 8, the limitation “is edged” is narrative and imprecise as the term “edged” is not defined and the limitation of what “edged” means is unclear.
With regard to claim 8, the limitation “the spiral cutting device corresponds to the position of the feed inlet” is imprecise as to the metes and bounds of what “corresponds to” means in the context of the spiral cutting device and feed inlet – how does one correspond to the other, further clarification is needed.
With regard to claim 9, the limitation “the lower part of the housing” lacks antecedence terminology in the claim, applicant can consider reciting “a lower part”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenore et al (US 2018/0010049) taken in combination with Cha et al (US 4,983,278).
With regard to claim 1 and 3-4, Tenore teaches a process for converting waste plastics (as per claims 3-4, i.e. waste flexible polymer material), wherein the process is for continuous pyrolysis of shredded waste plastics in a pyrolysis system [0057] via an air tight feeding system 300 that supplies to airlock feeder 1700 (Fig 1, [0060), Tenore teaches the bag press feeder assembly 300/400 comprises first chamber 308 of predetermined shape, exemplified as square, with charging compressing ram 414 powered by pneumatic air 416, the compression chamber 308 located below receiving hopper 306 (Figs 3/4, [0071,0079,0080]), the ram 414 pushes compressed plastic into bag press feeder auger container 322 comprises spiral augers 408/410 that grabs and manipulates the feed material to lower outlet thereby further compressing and manipulating the material, i.e. cutting and dispersion (Figs 3 and 4, [0074-0077,0080]), the compressed and manipulated material is then provided to subsequent feeding device, heated airlock feeder 1700 having screw feeders 1602/1604 (Fig 1, 16 and 17, [0060,0135-0136]); Tenore teaches the clamshell burner around heated airlock feeder 1700 is heated with “syn-gas” and therefore oil gas generated by the process [0144].
However Tenore does not teach the condensed oil fluid is utilized to carry out self-lubricating for the subsequent feeding device.
Cha teaches a pyrolysis process with product oil recycling, wherein a solid feed, including tires, are pyrolyzed in a heavy oil in a first pre stage to improve recovery of product (see title, abstract), Cha 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to mix feed stocks of Tenore with recycled distillates as suggested by the process and modification of Cha because Cha teaches mixing with oil improves greater product yields as well as achieving upgrading of fuel feedstocks.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenore et al (US 2018/0010049) taken in combination with Cha et al (US 4,983,278) and Flottvik (US 8,795,476).
With regard to claim 2, Tenore as set forth above has taught the cutting and dispersion is via spiral cutting device and the subsequent feeding device is a screw feeder, however Tenore does not teach the compression is divided into two compressions.
Flottvik teaches a reactor system for charcoal conversion (see title, abstract), Flottvik teaches a design of continuous system and method for pyrolysis of organic feed (C1:L31-36), Flottvik teaches feed line 66 with auger 64 design choice associated with valved bins 56 to dry feed material and then convey to reactor 14 inlets 15 (see Fig 3, C4:L35-38), the feed line 66 in multiple segments, including horizontal segments and inclined vertical increasing segment, which as shown in the Fig 3 the skilled artisan understands would be a design choice needed to increase height of feed material to reach designed reactor inlets.
Tenore substantially teaches the need to compress feed, while Flottvik substantially teaches the need to move feed as needed from a feeding system to a reactor inlet. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the feed compression of Tenore into multiple compressions via a duplication of parts and design choice 
With regard to claim 5, Flottvik as set forth above teaches an oblique compression followed by a horizontal compression leading to reactor inlets.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenore et al (US 2018/0010049) taken in combination with Flottvik (US 8,795,476).
With regard to claim 6, Tenore teaches a system for converting waste plastics, wherein the system is for continuous pyrolysis of shredded waste plastics in the pyrolysis system [0057] via an air tight feeding system 300 that supplies to airlock feeder 1700 (Fig 1, [0060), Tenore teaches the bag press feeder assembly 300/400 comprises first cavity chamber 308 of predetermined shape, exemplified as square, with charging compressing ram 414 forming feeding silo powered by pneumatic air 416, the compression chamber 308 located below receiving hopper 306 (as per the claimed “feeding apparatus”, see Figs 3/4, [0071,0079,0080]), the ram 414 pushes compressed plastic into bag press feeder auger container housing 322 comprises spiral augers 408/410 that grabs and manipulates the feed material to lower outlet thereby further compressing and manipulating the material, i.e. spiral cutting device (as per the claimed “material dispersion apparatus”, see Figs 3 and 4, [0074-0077,0080]), the compressed and manipulated material is then provided to subsequent feeding device attached at the bottom of a heated airlock feeder 1700 having screw feeders 1602/1604 (Fig 1, 16 and 17, [0060,0135-0136]), the outlet of airlock feeder 1700 connected to pyrolysis machine 1400 (Fig 1, [0060]).
However Tenore does not teach the compression is divided into two compressions comprising the feeding silo and inclined silo.
Flottvik teaches a reactor system for charcoal conversion (see title, abstract), Flottvik teaches a design of continuous system and method for pyrolysis of organic feed (C1:L31-36), Flottvik teaches feed line 66 with auger 64 design choice associated with valved bins 56 to dry feed material and then convey 
Tenore substantially teaches the need to compress feed, while Flottvik substantially teaches the need to move feed as needed from a feeding system to a reactor inlet. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the feed compression of Tenore into multiple compressions via a duplication of parts and design choice of a system of the system of Tenore as suggested by Flottvik to move the feed to the desired reactor inlet locations as taught by Flottvik.
With regard to claim 7, in modified Tenore, as set forth above, the feeding silo would be arranged on the inclined silo as shown in Flottvik (Fig 3), the cavity arranged at the bottom of the inclined silo as modified by Flottvik (Fig 3), and in modified Tenore the skilled artisan would ensure that the reproduced chambers would each comprise pistons and as suggested by Tenore any shape may be envisaged (“prescribed shape” [0071]), and therefore to choose circular or arcuate would be a design choice suggested by Tenore.
With regard to claim 8, in modified Tenore, the housing 322 of dispersion apparatus has inlet 404 whose shape matches shape of discharge end of cavity 308 (see Fig 4), the housing 322 having sealing plate 316 and motor 312 associated with screw rod 412 drive shaft 406 and spirals arranged thereon 408/410, forming spiral cutting device corresponding to feed inlet 404 (Fig 4, [0075-0077]).
With regard to claim 9, Tenore teaches lower part outlet 328 of dispersion apparatus 322 feeds and is connected with inlet to screw feeding apparatus 1700, the screw feeding apparatus having internal continuous screws 1602/1604 that are driven by motor 1716 outside screw feeder (see Figs 1, 4 and 17, [0131]). 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further references related to Tenore, relied upon above, are cited. Rotter (US 4,123,332) teaches a pyrolysis system with inclined screw feeder. Green et al (US 7,647,155) teaches a feeding system with screw and valves for pyrolysis system. Cha et al (US 5,389,691) teaches co processing tires and oils for pyrolysis. Wang (US 5,756,871) teaches waste treatment with co-oil processing. Vanttinen et al (US 10,377,951) teaches waste plastic rubber pyrolysis processing with a first oil soaking step. Strezon et al (US 10,364,394) teaches a continuous pyrolysis system with compression feeding screw and shredder. Gabay et al (US 2019/0054475) teaches a waste processing system and process with inclined and horizontal feeding screw. Williams et al (US 6,276,286) teaches a compression feeding device for waste supplying a reactor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772